Citation Nr: 0411403	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  02-01 023A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral patellofemoral 
syndrome.  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Esq.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The veteran had active military service from September 1997 until 
February 1998.

In a January 2003 decision, the Board of Veterans' Appeals (Board) 
denied the claim of entitlement to service connection for 
bilateral knee disabilities.  The veteran then appealed the 
Board's January 2003 decision to the U.S. Court of Appeals for 
Veterans Claims (Court). 

In October 2003, the General Counsel for the Department of 
Veterans Affairs (VA) and the veteran's attorney filed a Joint 
Motion asking the Court to vacate the Board's decision.  
Principally, the parties agreed to remand this matter to the Board 
for further consideration in light of new law, i.e., the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  Later in 
October 2003, the Court issued an order granting the Joint Motion, 
vacating the Board's January 2003 decision, and remanding the case 
to the Board.

For the reasons discussed below, the matter on appeal is remanded 
to the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the veteran and/or her attorney at such time 
as further action is required.

REMAND

The March 2003 joint motion identified two bases upon which a 
remand is required in this case, in order to comply with VA's duty 
to notify and assist claimants.  

The Veterans Claims Assistance Act (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), introduced several changes into the VA 
adjudication process.  These changes were codified in pertinent 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 38 C.F.R. § 
3.159 (2003).  Under the VCAA, VA's duty to notify and assist 
claimants has been significantly expanded in the following areas.  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 U.S.C.A. 
§ 5102; 38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify 
the claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A; 38 C.F.R. § 3.159(c).  

The Joint Motion specifically identified two deficiencies in the 
Board's January 2003 decision, pertaining to the duty to notify 
and assist the claimant.  First, it was agreed in the Joint Motion 
that the January 2003 Board decision did not present sufficient 
reasons and bases to support its conclusion that VA had provided 
adequate notice to the veteran of the VCAA as well as adequately 
informing her of the information and evidence necessary to 
substantiate her claim.  The motion specifically mentioned that a 
review of the record reflected that no VCAA notice letter was ever 
issued and that neither 38 U.S.C.A. §§  5103 or 5103A was 
referenced in either the January 2002 Statement of the Case (SOC) 
or the August 2002 Supplemental Statement of the Case (SSOC).  
Second, it was agreed in the joint motion that VA did not properly 
satisfy the duty to notify the veteran of the allocations of the 
burden of obtaining necessary evidence under 38 U.S.C.§ 5103(a) as 
amended by the VCAA.  In this regard, the joint motion of October 
2003 cited the Court's determinations in Quartuccio and Charles, 
supra.  

In light of the Joint Motion in this case, and the Order of the 
Court, the Board believes that it must remand this case for the 
following action:

1.  The RO should issue to the veteran a letter informing her of 
the enactment of the VCAA and explaining its provisions, and 
should assure that the correspondence complies with all VCAA 
notice and assistance requirements, under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002), as well as any other controlling legal 
authority.

2.  After completion of the above and any additional development 
which the RO may deem necessary, the RO should review the record, 
including any additional argument or evidence submitted, and 
furnish the appellant and her representative with an appropriate 
supplemental statement of the case, to include citation to 38 
U.S.C.A. §§ 5103 and 5103A, and afford her an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, for 
appellate review.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



__________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. § 
20.1100(b) (2003).



